Citation Nr: 0931126	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with limited range of motion, 
currently evaluated as 20 percent disabling.

2. Entitlement to a combined evaluation greater than 40 
percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1971 to August 
1974.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico, which granted an increased 
evaluation for degenerative disc disease of the lumbar spine 
with limited range of motion to 20 percent, with a combined 
evaluation of 40 percent. 

In a May 2007 decision the Board remanded the claim in order 
to obtain additional treatment records and for a VA 
examination.

In a September 2008 decision the Board remanded the claim in 
order to comply with the previous May 2007 Board decision for 
a VA examination to be conducted.   

The records indicate that the Veteran has been on TDY to 
Afghanistan three times while employed with the Department of 
Defense, most recently returning in April 2009. 


FINDINGS OF FACT

1. The service-connected degenerative disc disease of the 
lumbar spine with limited range of motion more closely 
approximates limitation of forward flexion of the 
thoracolumbar spine greater than 30 degrees; absent 
ankylosis' and absent findings of incapacitating episodes of 
intervertebral disc syndrome requiring prescribed bed rest.

2. The Veteran's service-connected disabilities are 20 
percent for degenerative disc disease of the lumbar spine 
with limited range of motion, effective July 14, 2004, 10 
percent for chondromalacia patella, left knee, effective June 
25, 1995, 10 percent for chondromalacia patella, right knee, 
effective June 25, 1995, and 10 percent for residuals of head 
injury with recurrent muscle tension headaches, effective 
August 12, 1998, for a combined evaluation of 40 percent. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 20 percent for 
degenerative disc disease of the lumbar spine with limited 
range of motion, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).

2. The criteria for a combined evaluation greater than 40 
percent for the Veteran's service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.25 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated July 2004.  This letter substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent statement of the case 
was sent to the Veteran after the initial adjudication, in 
February 2005 that, in particular, provided notice of how 
disability ratings are assigned and included the specific 
rating criteria pertaining to degenerative disc disease of 
the lumbar spine and the combined ratings table.  This letter 
was followed by July 2005, September 2005, March 2008 and May 
2009, Supplemental Statements of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, obtained medical opinions 
as to the etiology and severity of his disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as 'staged' 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative disc disease 
(Diagnostic Code 5242), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as it applies to the thoracolumbar spine, a 10 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or where there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or when the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.  A 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during 
the past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The Veteran's current appeal arises from a July 2004 claim 
for an increased rating for his service-connected 
degenerative disc disease of the lumbar spine with limited 
range of motion, which is currently evaluated as 20 percent 
disabling.   

At the August 2004 VA examination the Veteran reported a 
constant dull pain in the low back region which radiates to 
the right thigh and down to the right lower leg which is 
moderate in severity.  He reported associated weakness, 
stiffness, and fatigability in the low back region.  The 
Veteran reported episodes of flare ups with severe pain 
occurring ever two to three days which last for about half of 
an hour.  He denied the use of a back brace but he does use a 
walking stick in the morning due to stiffness in his back.  
The Veteran denied unsteadiness or a history of falling.  He 
stated that his activities of daily living are affected as 
his low back condition slows him down and sometimes he needs 
to hold on to something to get up from a supine position. 

The August 2004 VA examiner found no evidence of muscle 
spasms but mild tenderness in the left paravertebral region 
on palpation.  The Veteran's forward flexion was 0 to 85 
degrees with pain beginning at 60 degrees and ending at 30 
degrees but no further limitations after repetition.  His 
extension was 0 to 30 degrees and right and left lateral 
rotation were both 0 to 45 degrees.  During flare ups the 
examiner estimated a 10 percent decreased range of motion 
secondary to pain.  The examiner also found no functional 
impairment secondary to the Veteran's low back condition.  
The straight leg test was negative bilaterally.  No sensory 
deficit was found.  Motor strength was 5 out of 5 and deep 
tendon reflexes were 2 out of 4.   

The August 2004 x-ray taken in conjunction with the VA 
examination revealed a narrowing of the L5-S1 intervertebral 
disc space consistent with degenerative disc disease.  The 
August 2004 magnetic resonance image (MRI) taken in 
conjunction with the VA examination found degenerative disc 
disease at L5-S1 and at L4-L5 and the examiner noted no 
evidence of radiculopathy. 

VA medical treatment records show complaints of low back pain 
and a history of chronic low back pain.  In June 2004 the 
Veteran complained of chronic back pain with acute 
exacerbations.  A June 2004 x-ray of the thoracic spine 
revealed no significant abnormality.  A June 2004 x-ray of 
the lumbar spine revealed mild to moderated degenerative 
arthritis.  In December 2004 he complained of pain from his 
neck to his buttocks.  In April 2006 the Veteran complained 
of chronic numbness radiating from his shoulder down the 
dorsum of one arm and forearm.  A June 2006 electromyogram 
(EMG) revealed that the right radial sensory study was 
normal, diagnosed ulnar neuropathy but noted that there was 
no sign of radiculopathy. 

At the April 2009 VA examination the Veteran reported that he 
has pain and numbness in his right arm that he believes is 
from his lower back.  He reported that the entire right side 
of his body hurts and the pain prevents him from sleeping and 
the only exercise he can do is minimal walking.  The Veteran 
reported a history of leg or foot weakness, falls, and 
unsteadiness.  He also reported radiation of stabbing pain in 
his right leg.  The Veteran reported that twice in the last 
year he had to stay in bed for a day.  He stated his walking 
was limited to about 100 yards.  

The April 2009 VA examiner found no muscle spasms, pain with 
motion on the right, and tenderness on both sides but that 
these signs were not responsible for abnormal gait or 
abnormal spinal contour.  There was no muscle atrophy.  The 
Veteran's flexion was 0 to 85 degrees, extension 0 to 30 
degrees, left and right lateral flexion were both 0 to 30 
degrees, and left and right rotation were both 0 to 30 
degrees.  There was evidence of pain on range of motion, and 
pain after repetitive motion.  However the examiner found no 
additional limitations on the range of motion after 
repetitive motion.  The Veteran had negative Lasegue's sign.  
The examiner diagnosed degenerative disc disease of the 
lumbar spine with low back pain.  The examiner found 
significant effects on occupational activities due to 
decreased concentration and pain. 

The April 2009 VA examiner commented that the image presented 
in the Veteran's treatment notes was markedly different from 
the one the Veteran presented at the examination.  The 
examiner noted that the Veteran reported he has pain in his 
right arm which he believed to be from his lower back; 
however she noted that the June 2006 neurology evaluation 
with EMG showed the Veteran to have ulnar neuropathy which 
was in no way related to the low back issues.  The examiner 
commented that the Veteran had just returned from six months 
in Afghanistan which seemed to not fit with his self reported 
severe low back pain and limping with a cane.  The examiner 
also commented that the treatment notes from September 2008 
show the Veteran had been working out and had lost 20 pounds, 
which the examiner noted did not fit with the Veteran's 
reported limited walking of no more than 100 yards. 

The Veteran's service connected degenerative disc disease of 
the lumbar spine is evaluated as 20 percent disabling.  Under 
the criteria for Diagnostic Code 5242, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  The 
medical evidence does not show forward flexion of the 
thoracolumbar spine limited to 30 degrees, even with flare 
ups, with no findings of ankylosis of the thoracolumbar 
spine.  As such a 40 percent or higher evaluation is not 
warranted for degenerative disc disease of the lumbar spine. 

A rating for intervertebral disc syndrome may be assigned 
based on incapacitating episodes.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  The Veteran reported that he has 
missed two days of work within the last year due to his back 
disability; however, there is no evidence of prescribed 
bedrest by a physician that required treatment by a physician 
for a period of time greater than four weeks.  The Veteran 
does not warrant a 40 percent evaluation for intervertebral 
disc syndrome based on incapacitating episodes.

No neurological abnormalities related to the lumbar spine 
have been found.  The August 2004 MRI did not find any 
evidence of radiculopathy.  The Veteran complained of pain 
radiating into his right arm but the examiner opined that it 
was caused by ulnar neuropathy, as shown in the June 2006 
EMG, and not at all related to his low back condition.  
Additionally the June 2006 EMG found no radiculopathy.  In 
April 2009 the Veteran complained of radiating pain in the 
right leg; however he had a negative Lasegue's sign and there 
was no evidence of muscle atrophy.  Therefore, a separate 
rating for neurological impairment is not warranted.

The Veteran genuinely believes that his degenerative disc 
disease of the lumbar spine with limited range of motion 
should be rated higher than the currently assigned 
evaluation.  He is competent to report his symptomatology.  
However, the Board is bound by the rating schedule and the 
Veteran's opinion is outweighed by the objective medical 
findings on multiple examinations.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes 
that the examinations were accomplished by qualified 
physicians who recorded his complaints and symptoms, the 
objective findings on examination, and the effects of his 
disabilities on his occupational and social functioning.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain in the thoracolumbar 
spine, affecting his ability to do daily activities.  Any 
functional impairment in the thoracolumbar spine has already 
been considered by the 20 percent rating assigned under the 
relevant Diagnostic Code.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

The Veteran is assigned a 20 percent rating for the 
thoracolumbar spine based on limitation of motion of the 
thoracolumbar spine.  The level of impairment in the 
thoracolumbar spine has been relatively stable throughout the 
appeals period, or at least has never been worse than 
reflected by the ratings assigned.  Therefore, an application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
lower back disability has caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has impairment of the back which has 
resulted in minimal absences from work.  However, the regular 
scheduler standards contemplate the symptomatology shown in 
this case.  In essence, the evidence does not demonstrate an 
exceptional or unusual disability picture which renders 
impracticable the application of the regular scheduler 
standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
degenerative disc disease of the lumbar spine with limited 
range of motion, is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Combined Evaluation 

The Veteran contends that the combined evaluation for his 
service-connected disabilities should be higher.  He is 
presently assigned a combined evaluation of 40 percent.

Disability evaluations are not added together but, rather, 
they are combined under 38 C.F.R. § 4.25, Table I.  The 
Veteran's disability ratings are 20 percent for degenerative 
disc disease of the lumbar spine with limited range of 
motion, effective July 14, 2004, 10 percent for 
chondromalacia patella, left knee, effective June 25, 1995, 
10 percent for chondromalacia patella, right knee, effective 
June 25, 1995, and 10 percent for residuals of head injury 
with recurrent muscle tension headaches, effective August 12, 
1998.  Applying 38 C.F.R. § 4.25 to the Veteran's disability 
ratings, his combined evaluation is as follows: a 20 percent 
evaluation combined with a 10 percent evaluation is 28 
percent under 38 C.F.R. § 4.25, Table I.  A 28 percent 
evaluation combined with a 10 percent evaluation is 35.  A 35 
percent evaluation combined with a 10 percent evaluation is 
42.  This is rounded down to a 40 percent combined rating.  
Thus, the combined evaluation for the Veteran's service-
connected disabilities is 40 percent. 












ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with limited range of motion, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a combined evaluation greater than 40 percent 
is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


